moves for voluntary dismissal of this appeal. Cause appearing, we grant

                 the motion and

                            ORDER this appeal DISMISSED.




                                                                               J.
                                                  Pickering
                                                    r3   /4%




                                                  Parrag-uirre


                                                                               J.
                                                  Saitta


                 cc: Hon. James M. Bixler, District Judge
                      Attorney General/Carson City
                      Clark County District Attorney
                      Law Office of Andrew M. Leavitt, Esq.
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A    e